DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends on claim 5 which has not been recited yet. It appears Applicant may have intended have claim 4 depend on claim 2 when siRNA is first introduced.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5-6, 9, 11, 13, 15, 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lambino et al. (US 2008/0009802 A1).
With regard to claim 1, Lambino discloses A method for delivering nucleic acid material ([0119]) for treatment of a monogenic skin disorder ([0001]), the method comprising: 5introducing a nucleic acid material into a chamber of a motorized meso machine (Fig. 7, reservoir 430, [0119]), the motorized meso machine comprising microneedles (See fig. 7-11, element 520 are microneedles) operatively coupled to the chamber; contacting the microneedles of the motorized meso machine to a skin surface of a subject in need of the treatment ([0110]); and 10actuating the motorized meso machine such that the microneedles are inserted into the skin surface of the subject for a period of time for delivering a therapeutically effective dose of the nucleic acid material from the chamber into the skin surface of the subject ([0056], [0059], [0076]).
With regard to claim 5, Lambino discloses herein the steps of contacting the microneedles and actuating the motorized meso machine are repeated periodically on a same area on the skin surface so as to periodically deliver the nucleic acid material to the same area ([0056], [0096], [0159]).
With regard to claim 6, Lambino discloses wherein step of contacting the microneedles and actuating the motorized meso machine are repeated on an adjacent skin area so as to deliver the nucleic acid material to the adjacent skin area ([0056]).
With regard to claim 9, Lambino discloses wherein the subject is a human ([0057]).
With regard to claim 11, Lambino discloses A device for treatment of a monogenic skin disorder (Fig. 7), the device comprising: a motorized meso machine having: 10a chamber (430) configured to contain a volume of a the nucleic acid material ([0119]); and microneedles (520, fig. 11) operatively coupled to the chamber such that upon contacting the microneedles to a skin surface of a subject and actuating the motorized meso machine for a period of time ([0110]), the nucleic acid material flows from the chamber onto the skin surface and the microneedles are inserted into the skin surface to deliver a 15predetermined volume of the nucleic acid material from the chamber into the skin surface of the subject at a predetermined depth ([0056], [0059], [0076], [0110]).
With regard to claim 13, Lambino discloses wherein microneedles have a length in a range 20from 25 pm to 3 mm ([0040]).
With regard to claim 17, Lambino discloses delivering a composition made of one or more active agents include nucleic acid and an indicator ([0119]).
With regard to claim 18, Lambino discloses wherein the subject is a mammal ([0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-4, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambino et al. (US 2008/0009802 A1) in view of Au et al. (US 2012/0225115 A1).
With regard to claim 2, 4, and 19, Lambino discloses the claimed invention except for specificially siRNA or sd-siRNA. 
Au teaches delivery of nucleic acid material comprises siRNA ([0042]) configured to silence a gene ([0045]), a mutation in which results in the monogenic disorder. While Au teaches the delivery of siRNA, Au does not explicitly teach TD101 SiRNa, however, it would be prima facie obvious to modify the siRNA to be specifically TD 101 as doing so would not alter the overall function of the device or method.  
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Lambino to deliver siRNA as taught by Au because the substitution of one nucleic acid for another is well known in the art and would not alter the overall function of the device ([0042]).
With regard to claim 3, Lambino discloses the claimed invention except for pachyonychia congenita. 
Au teaches treating the monodisorder of pachyonychia congenita ([0179]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Lambino to treat pachyonychia congenita as this disesase is known to be treated by delivery of nucleic acid material  and the use of the method and device to treat one disease state is well-known in the art and would not alter the function of the device ([0179]). 

Claim 7-8, 10, 12, 14, 16, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambino et al. (US 2008/0009802 A1) in view of Eriksson et al. (US 2004/0058882 A1).
With regard to claim 7 and 14, Lambino disclose the claimed invention except for a specific depth of insertion. 
Eriksson teach inserting microneedles to depth in a range from 25um to 3mm ([0042], [0055]) and delivering genetic material ([0055]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Lambino with an insertion depth between 25um-3mm as taught by Eriksson for the purpose of delivering genetic material to a depth in which a large number of cells will be taken up and expressed in order to maximize the treatment success ([0055]). 
With regard to claim 8 and 16, Lambino discloses the claimed invention except for a time period of delivery. 
Eriksson teaches wherein the period of time is at about  5 seconds to about 20 seconds ([0093] Eriksson teaches a 25 second delivery which is about 20 seconds). 
 Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Lambino to have a delivery time of between 5 sec to 20 sec as taught by Eriksson for the purpose of maximize delivery of the genetic material into the skin ([0093]). 
With regard to claim 10 and 12, Lambnio discloses the claimed invention except for adjusting a rate of oscillation. 
Eriksson teaches further comprising adjusting, following an insertion of the microneedles into the skin surface, a rate of oscillation of the microneedles by the motorized meso machine ([0093]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Lambino to adjust the rate of oscillation as taught by Eriksson for the purpose of maximize delivery of the genetic material into the skin ([0093]). 
With regard to claim 20, Lambino discloses the claimed invention except for a phosphate buffer. 
Eriksson teaches wherein the nucleic acid material is suspended in a solution comprising a phosphate buffer ([0035]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Lambino to suspend the nucleic acid material in a buffer as taught by Eriksson because doing so is well-known in the art to maintain the nucleic acid material ([0035]). 

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambino et al. (US 2008/0009802 A1).
With regard to claim 15, Lambino discloses a reservoir having a volume. 
However, Lambino does not explicitly disclose the volume is in a range of 10ul to 500ul. 
It would be prima facie obvious to optimize the size of the reservoir to be between 10ul and 500ul as doing so would not alter the overall function of the device. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783